Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 – 6, 14 – 19, and 21 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 10952108 B2 incorporating by reference US Provisional Application Number 62/597400) in view of FUTAKI et al. (US 2019/0342804 A1).

Regarding claim 1, Wu-2108 discloses a device and method of handling a system redirection procedure comprising the features:
a method by a user equipment (UE) for cell selection while the UE is in a radio resource control (RRC) inactive state, the method comprising:
receiving, by the UE while connected to a 5th Generation Core (5GC} network, a target Evolved Universal Terrestrial Radio Access (E-UTRA) frequency carrier indication via UE-specific downlink (DL) control signaling [Wu-2108: see column 3, lines 29 - 46; column 3, lines 51 - 56, column 3, line 60 - column 4, line 2, column 4, line 41 - column 5, line 2, column 5, lines 15-20, column 5, lines 23 - 26, column 6, lines 46 - 65, column 7, lines 2-5, column 7, lines 11 - 37; column 7, lines 39 - 40, & column 7, line 47 -column 8, line 2; an UE may receive a redirection message from a first BS of a first RAT of a first CN (e.g. a NR of a 5GC) via a first cell; the redirection message, which may be a RRC Release message or RRC Connection Release message, comprises RAT information indicating a second RAT (e.g, E-UTRA); the redirection message may also indicate a CN; the UE enters into an idle state in response to the redirection message and selects a second cell of the second RAT according to the RAT information; the UE in the idle state transmits a RRC Connection Request message via the second cell to the second BS, to establish the RRC connection; the UE indicates the first CN or second CN is selected in the RRC Connection Request message or in the RRC Connection Setup Complete message; the UE generates a NAS message for a CN (e.g, ERG) according to a predetermined rule and transmits the NAS message on the RRC connection via the second cell to the second BS; In addition, RAT information includes at least one of a RAT indication, carrier frequency information and area information, to indicate the RAT (e.g. the RAT indication indicates the second RAT (e.g. E-UTRA) and the UE selects a cell of the E-UTRA according to the RAT indication],
the target E-UTRA frequency carrier indication being associated with a target core network (CN) type and redirecting the UE to a target E-UTRA frequency carrier [\Nu-2) 08:

transitioning from an RRC Connected State to the RRC Idle state based on the UE-specific DL control signaling [Wu-2103: see column 3, lines 29 - 46; column 3, lines 51 - 56, column 3, line 60 - column 4, line 2, column 4, line 41 - column 5, line 2, column 5, lines 15-20, column 5, lines 23 - 26, column 6, lines 46 - 65, column 7, lines 2-5, column 7, lines 11 - 37; column 7, lines 39 - 40, & column 7, line 47 - column 8, line 2; an UE may 

However, Wu-2108 does not explicitly disclose the features comprising:
transitioning from an RRC Connected State to the RRC Inactive state based on the UE-specific DL control signaling;
selecting a suitable cell in a plurality of suitable cells associated with the target E-UTRA frequency carrier while the UE is in the RRC Inactive state;
after selecting the suitable cell, determining an evolved packet core (EPC) network as a suitable CN type for the UE.

FUTAKI discloses a radio terminal, base station, and methods comprising the features:
transitioning from an RRC Connected State to the RRC Inactive state based on the UE-specific DL control signaling [FUTAKI: see Figure 5 and sections 0053 – 0055,  sections 0061 – 0062, sections 0065 – 0069; see also Figure 7 and sections 0072 – 0074 & Figure 8 and sections 0075 - 0076; gNBs 1 moves UE 2 to the RRC_INACTIVE state, it transmits, to the UE 2 RAN notification area information via an RRC message (e.g. RRC Connection Release, RRC Connection Suspend, or RRC Connection Deactivated). The UE 2 in the RRC_INACTIVE state may move between cells by cell reselection controlled by the UE 2.  When UE 2, in RRC_INACTIVE state, detects an E-UTRA cell that meets cell reselection criteria and moves into cell 51 (or eNB 5) of E-UTRAN 6, the UE 2 transitions from the RRC_INACTIVE state to  E-UTRA RRC_IDLE state if E-UTRAN 6 has no interface with the 5G-CN4 (E-UTRA 6 only connects to EPC 7)], 
selecting a suitable cell in a plurality of suitable cells associated with the target E-UTRA frequency carrier while the UE is in the RRC Inactive state [FUTAKI: see Figure 5 and section 0050, sections 0053 – 0055, sections 0061 – 0062, sections 0065 – 0069; see also Figure 7 and sections 0072 – 0074 & Figure 8 and sections 0075 – 0076; see also Figure 10 and sections 0080 – 0081;  when UE 2 in the NR RRC-INACTIVE state in the 5G-RAN 3 (connected to 5G-CN 4) moves to the cell 51 of the E-UTRAN 6 (which includes a plurality of eNBs including eNB5), UE 2 may use one or more E-UTRA cells 51 served by eNBs 5 to perform uplink and downlink communication. If E-UTRAN 6 may supporting interworking with the 5G system, UE 2 may transitions from the NR RRC-and
after selecting the suitable cell, determining an evolved packet core (EPC) network as a suitable CN type for the UE [FUTAKI: see Figure 5 and section 0050, sections 0053 – 0055, sections 0061 – 0062, sections 0065 – 0069; see also Figure 7 and sections 0072 – 0074 & Figure 8 and sections 0075 – 0076; see also Figure 10 and sections 0080 – 0081;  when UE 2 in the NR RRC-INACTIVE state in the 5G-RAN 3 (connected to 5G-CN 4) moves to the cell 51 of the E-UTRAN 6 (which includes a plurality of eNBs including eNB5), UE 2 may use one or more E-UTRA cells 51 served by eNBs 5 to perform uplink and downlink communication. If E-UTRAN 6 may supporting interworking with the 5G system, UE 2 may transitions from the NR RRC-INACTIVE state to the E-UTRA RRC_CONNECTED state (section 0067). If E-UTRAN 6 has no interface with the 5G-CN 4/5G-RAN 3, the UE 2 then transitions from NR RRC_INACTIVE state to the E-UTRA RRC_IDLE state; UE 2 may receive information about 5G support from the LTE eNB and determine E-UTRA has no support for interworking and that the E-UTRA is connected to an EPC].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wu-2108 by incorporating techniques of FUTAKI in order to provide a more robust system that improves UE state transitions between the NR RRC state and the E-UTRA RRC state [FUTAKI: see section 0081].  


the method of claim 1, wherein the selecting the suitable cell comprises selecting the suitable cell based on the UE’s serving network.
FUTAKI discloses a radio terminal, base station, and methods comprising the features:
the method of claim 1, wherein the selecting the suitable cell comprises selecting the suitable cell based on the UE’s serving network [FUTAKI: see Figure 5 and section 0050, sections 0053 – 0055, sections 0061 – 0062, sections 0065 – 0069; see also Figure 7 and sections 0072 – 0074 & Figure 8 and sections 0075 – 0076; see also Figure 10 and sections 0080 – 0081;  when UE 2 in the NR RRC-INACTIVE state in the 5G-RAN 3 (connected to 5G-CN 4) moves to the cell 51 of the E-UTRAN 6 (which includes a plurality of eNBs including eNB5), UE 2 may use one or more E-UTRA cells 51 served by eNBs 5 to perform uplink and downlink communication. If E-UTRAN 6 may supporting interworking with the 5G system, UE 2 may transitions from the NR RRC-INACTIVE state to the E-UTRA RRC_CONNECTED state (section 0067). If E-UTRAN 6 has no interface with the 5G-CN 4/5G-RAN 3, the UE 2 then transitions from NR RRC_INACTIVE state to the E-UTRA RRC_IDLE state; UE 2 may receive information about 5G support from the LTE eNB and determine E-UTRA has no support for interworking and that the E-UTRA is connected to an EPC]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wu-2108 by incorporating techniques of FUTAKI in order to provide a more robust system that improves UE state 


Regarding claim 3, Wu-2108 discloses all claimed limitations above. However, Wu-2108 does not explicitly disclose the features comprising:
the method of claim 1, further comprising:
camping on the suitable cell; and
receiving supported CN types of the UE’s serving network via broadcast system information form the camped cell. 
FUTAKI discloses a radio terminal, base station, and methods comprising the features:
the method of claim 1, further comprising:
camping on the suitable cell [FUTAKI: see Figure 5 and section 0050, sections 0053 – 0055, sections 0061 – 0062, sections 0065 – 0069; see also Figure 7 and sections 0072 – 0074 & Figure 8 and sections 0075 – 0076; see also Figure 10 and sections 0080 – 0081;  when UE 2 in the NR RRC-INACTIVE state in the 5G-RAN 3 (connected to 5G-CN 4) moves to the cell 51 of the E-UTRAN 6 (which includes a plurality of eNBs including eNB5), UE 2 may use one or more E-UTRA cells 51 served by eNBs 5 to perform uplink and downlink communication. If E-UTRAN 6 may supporting interworking with the 5G system, UE 2 may transitions from the NR RRC-INACTIVE state to the E-UTRA RRC_CONNECTED state (section 0067). If E-UTRAN 6 has no interface with the 5G-CN and
receiving supported CN types of the UE’s serving network via broadcast system information form the camped cell [FUTAKI: see Figure 5 and section 0050, sections 0053 – 0055, sections 0061 – 0062, sections 0065 – 0069; see also Figure 7 and sections 0072 – 0074 & Figure 8 and sections 0075 – 0076; see also Figure 10 and sections 0080 – 0081;  when UE 2 in the NR RRC-INACTIVE state in the 5G-RAN 3 (connected to 5G-CN 4) moves to the cell 51 of the E-UTRAN 6 (which includes a plurality of eNBs including eNB5), UE 2 may use one or more E-UTRA cells 51 served by eNBs 5 to perform uplink and downlink communication. If E-UTRAN 6 may supporting interworking with the 5G system, UE 2 may transitions from the NR RRC-INACTIVE state to the E-UTRA RRC_CONNECTED state (section 0067). If E-UTRAN 6 has no interface with the 5G-CN 4/5G-RAN 3, the UE 2 then transitions from NR RRC_INACTIVE state to the E-UTRA RRC_IDLE state; UE 2 may receive information about 5G support from the LTE eNB and determine E-UTRA has no support for interworking and that the E-UTRA is connected to an EPC].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wu-2108 by incorporating techniques of FUTAKI in order to provide a more robust system that improves UE state transitions between the NR RRC state and the E-UTRA RRC state [FUTAKI: see section 0081].  


the method of claim 1, further comprising:
camping on the suitable cell; 
determining to change an operating CN type of the UE from the 5GC to the EPC while the UE is camping on the camped cell; and
discarding stored RRC Inactive Context and transitioning from the RRC Inactive state to an RRC Idle state. 
FUTAKI discloses a radio terminal, base station, and methods comprising the features:
the method of claim 1, further comprising:
camping on the suitable cell [FUTAKI: see Figure 5 and section 0050, sections 0053 – 0055, sections 0061 – 0062, sections 0065 – 0069; see also Figure 7 and sections 0072 – 0074 & Figure 8 and sections 0075 – 0076; see also Figure 10 and sections 0080 – 0081;  when UE 2 in the NR RRC-INACTIVE state in the 5G-RAN 3 (connected to 5G-CN 4) moves to the cell 51 of the E-UTRAN 6 (which includes a plurality of eNBs including eNB5), UE 2 may use one or more E-UTRA cells 51 served by eNBs 5 to perform uplink and downlink communication. If E-UTRAN 6 may supporting interworking with the 5G system, UE 2 may transitions from the NR RRC-INACTIVE state to the E-UTRA RRC_CONNECTED state (section 0067). If E-UTRAN 6 has no interface with the 5G-CN 4/5G-RAN 3, the UE 2 then transitions from NR RRC_INACTIVE state to the E-UTRA RRC_IDLE state];
determining to change an operating CN type of the UE from the 5GC to the EPC while the UE is camping on the camped cell [FUTAKI: see Figure 5 and section 0050, sections 0053 – 0055, sections 0061 – 0062, sections 0065 – 0069; see also Figure 7 and sections 0072 – 0074 & Figure 8 and sections 0075 – 0076; see also Figure 10 and sections 0080 – 0081;  when UE 2 in the NR RRC-INACTIVE state in the 5G-RAN 3 (connected to 5G-CN 4) moves to the cell 51 of the E-UTRAN 6 (which includes a plurality of eNBs including eNB5), UE 2 may use one or more E-UTRA cells 51 served by eNBs 5 to perform uplink and downlink communication. If E-UTRAN 6 may supporting interworking with the 5G system, UE 2 may transitions from the NR RRC-INACTIVE state to the E-UTRA RRC_CONNECTED state (section 0067). If E-UTRAN 6 has no interface with the 5G-CN 4/5G-RAN 3, the UE 2 then transitions from NR RRC_INACTIVE state to the E-UTRA RRC_IDLE state]; and
discarding stored RRC Inactive Context and transitioning from the RRC Inactive state to an RRC Idle state [FUTAKI: see Figure 5 and section 0050, sections 0053 – 0055, sections 0061 – 0062, sections 0065 – 0069; see also Figure 7 and sections 0072 – 0074 & Figure 8 and sections 0075 – 0076; see also Figure 10 and sections 0080 – 0081;  when UE 2 in the NR RRC-INACTIVE state in the 5G-RAN 3 (connected to 5G-CN 4) moves to the cell 51 of the E-UTRAN 6 (which includes a plurality of eNBs including eNB5), UE 2 may use one or more E-UTRA cells 51 served by eNBs 5 to perform uplink and downlink communication. If E-UTRAN 6 may supporting interworking with the 5G system, UE 2 may transitions from the NR RRC-INACTIVE state to the E-UTRA RRC_CONNECTED state (section 0067). If E-UTRAN 6 has no interface with the 5G-CN 4/5G-RAN 3, the UE 2 then transitions from NR RRC_INACTIVE state to the E-UTRA 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wu-2108 by incorporating techniques of FUTAKI in order to provide a more robust system that improves UE state transitions between the NR RRC state and the E-UTRA RRC state [FUTAKI: see section 0081].  

Regarding claim 5, Wu-2108 further discloses the features comprising:
the method of claim 1, wherein;
the RRC Connected State is a New Radio (NR) RRC Connected State or an E-UTRA RRC Connected State [Wu-2108: see column 3, lines 29 - 46; column 3, lines 51 - 56, column 3, line 60 - column 4, line 2, column 4, line 41 - column 5, line 2, column 5, lines 15-20, column 5, lines 23 - 26, column 6, lines 46 - 85, column 7, lines 2-5, column 7, lines 11 - 37; column 7, lines 39 - 40, & column 7, line 47 - column 8, line 2; an UE may receive a redirection message from a first BS of a first RAT of a first CN [e.g. a NR of a 5GC) via a first ceil; the redirection message, which may be a RRC Release message or RRC Connection Release message, comprises RAT information indicating a second RAT (e.g. E-UTRA); the redirection message may also indicate a CN; the UE enters into an idle state in response to the redirection message and selects a second cell of the second RAT according to the RAT information].

the RRC Inactive state is an E-UTRA RRC inactive state.
FUTAKI discloses a radio terminal, base station, and methods comprising the features:
the RRC Inactive state is an E-UTRA RRC inactive state [FUTAKI: see Figure 5 and sections 0053 – 0055,  sections 0061 – 0062, sections 0065 – 0069; see also Figure 7 and sections 0072 – 0074 & Figure 8 and sections 0075 - 0076; gNBs 1 moves UE 2 to the RRC_INACTIVE state, it transmits, to the UE 2 RAN notification area information via an RRC message (e.g. RRC Connection Release, RRC Connection Suspend, or RRC Connection Deactivated). The UE 2 in the RRC_INACTIVE state may move between cells by cell reselection controlled by the UE 2.  When UE 2, in RRC_INACTIVE state, detects an E-UTRA cell that meets cell reselection criteria and moves into cell 51 (or eNB 5) of E-UTRAN 6. Since UE 2 is still in an RRC_INACTIVE state when moved/camped in E-UTRA cell (e.g. E-UTRAN 6, it may be considered it is an E-UTRA RRC inactive state].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wu-2108 by incorporating techniques of FUTAKI in order to provide a more robust system that improves UE state transitions between the NR RRC state and the E-UTRA RRC state [FUTAKI: see section 0081].  

Regarding claim 6, Wu-2108 further discloses the features comprising: 
the method of claim 1, wherein the UE-specific DL control signaling is an E-UTRA RRCConnectionRelease message or a New Radio (NR) RRCRelease message [Wu-2108: see column 7, lines 33 - 37].


Regarding claim 14, Wu-2108 discloses a device and method of handling a system redirection procedure comprising the features:
a user equipment (UE), comprising:
one or more non-transitory computer-readable media having computer-executable instructions embodied thereon; and
at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions to:
receive, by the UE while connected to a 5th Generation Core (5GC} network, a target Evolved Universal Terrestrial Radio Access (E-UTRA) frequency carrier indication via UE-specific downlink (DL) control signaling [Wu-2108: see column 3, lines 29 - 46; column 3, lines 51 - 56, column 3, line 60 - column 4, line 2, column 4, line 41 - column 5, line 2, column 5, lines 15-20, column 5, lines 23 - 26, column 6, lines 46 - 65, column 7, lines 2-5, column 7, lines 11 - 37; column 7, lines 39 - 40, & column 7, line 47 -column 8, line 2; an UE may receive a redirection message from a first BS of a first RAT of a first CN (e.g. a NR of a 5GC) via a first cell; the redirection message, which may be a RRC Release message or RRC Connection Release message, comprises RAT information indicating a second RAT (e.g, E-UTRA); the redirection message may also indicate a CN; the UE enters into an idle state in response to the redirection 
the target E-UTRA frequency carrier indication being associated with a target core network (CN) type and redirecting the UE to a target E-UTRA frequency carrier [\Nu-2) 08:
see column 3, lines 23 - 46; column 3, lines 51 - 56, column 3, line 60 - column 4, line 2, column 4, line 41 - column 5, line 2, column 5, lines 15 - 20, column 5, lines 23 - 26, column 6, lines 46 - 65, column 7, lines 2-5, column 7, lines 11 - 37; column 7, lines 39 - 40, & column 7, line 47 - column 8, line 2; an UE may receive a redirection message from a first BS of a first RAT of a first CN (e.g. a NR of a 5GC) via a first cell; the redirection message, which may be a RRC Release message or RRC Connection Release message, comprises RAT information indicating a second RAT (e.g, E-UTRA); the redirection message may also indicate a CN; the UE enters into an idle state in response to the redirection message and selects a second cell of the second RAT according to the RAT information: the UE in the idle state transmits a RRC Connection Request message via the second cell to the second BS, to establish the RRC connection; 
transition from a radio access control (RRC( Connected State to the RRC Idle state based on the UE-specific DL control signaling [Wu-2103: see column 3, lines 29 - 46; column 3, lines 51 - 56, column 3, line 60 - column 4, line 2, column 4, line 41 - column 5, line 2, column 5, lines 15-20, column 5, lines 23 - 26, column 6, lines 46 - 65, column 7, lines 2-5, column 7, lines 11 - 37; column 7, lines 39 - 40, & column 7, line 47 - column 8, line 2; an UE may receive a redirection message from a first BS of a first RAT of a first CN (e.g. a NR of a 5GC) via a first ceil; the redirection message, which may be a RRC Release message or RRG Connection Release message, comprises RAT information indicating a second RAT (e.g. E-UTRA); the redirection message may also indicate a CN; the UE enters into an idle state in response to the redirection message and selects a second cell of the second RAT according to the RAT information; the UE in the idle state transmits a RRC Connection Request message via the second cell to the second BS, to establish the RRC connection; the UE indicates the first CN or second CN is selected in the RRC Connection Request message or in the RRC Connection Setup Complete message; the UE generates a NAS message for a CN (e.g. EPC) according to a predetermined rule and transmits the NAS message on the RRC connection via the 

However, Wu-2108 does not explicitly disclose the features comprising:
transition from an RRC Connected State to the RRC Inactive state based on the UE-specific DL control signaling;
select a suitable cell in a plurality of suitable cells associated with the target E-UTRA frequency carrier while the UE is in the RRC Inactive state;
after selecting the suitable cell, determine an evolved packet core (EPC) network as a suitable CN type for the UE.

FUTAKI discloses a radio terminal, base station, and methods comprising the features:
transition from an RRC Connected State to the RRC Inactive state based on the UE-specific DL control signaling [FUTAKI: see Figure 5 and sections 0053 – 0055,  sections 0061 – 0062, sections 0065 – 0069; see also Figure 7 and sections 0072 – 0074 & Figure 8 and sections 0075 - 0076; gNBs 1 moves UE 2 to the RRC_INACTIVE state, it transmits, to the UE 2 RAN notification area information via an RRC message (e.g. RRC Connection Release, RRC Connection Suspend, or RRC Connection Deactivated). The UE 2 in the RRC_INACTIVE state may move between cells by cell reselection controlled by the UE 2.  When UE 2, in RRC_INACTIVE state, detects an E-UTRA cell that meets  
select a suitable cell in a plurality of suitable cells associated with the target E-UTRA frequency carrier while the UE is in the RRC Inactive state [FUTAKI: see Figure 5 and section 0050, sections 0053 – 0055, sections 0061 – 0062, sections 0065 – 0069; see also Figure 7 and sections 0072 – 0074 & Figure 8 and sections 0075 – 0076; see also Figure 10 and sections 0080 – 0081;  when UE 2 in the NR RRC-INACTIVE state in the 5G-RAN 3 (connected to 5G-CN 4) moves to the cell 51 of the E-UTRAN 6 (which includes a plurality of eNBs including eNB5), UE 2 may use one or more E-UTRA cells 51 served by eNBs 5 to perform uplink and downlink communication. If E-UTRAN 6 may supporting interworking with the 5G system, UE 2 may transitions from the NR RRC-INACTIVE state to the E-UTRA RRC_CONNECTED state (section 0067). If E-UTRAN 6 has no interface with the 5G-CN 4/5G-RAN 3, the UE 2 then transitions from NR RRC_INACTIVE state to the E-UTRA RRC_IDLE state]; and
after selecting the suitable cell, determine an evolved packet core (EPC) network as a suitable CN type for the UE [FUTAKI: see Figure 5 and section 0050, sections 0053 – 0055, sections 0061 – 0062, sections 0065 – 0069; see also Figure 7 and sections 0072 – 0074 & Figure 8 and sections 0075 – 0076; see also Figure 10 and sections 0080 – 0081;  when UE 2 in the NR RRC-INACTIVE state in the 5G-RAN 3 (connected to 5G-CN 4) moves to the cell 51 of the E-UTRAN 6 (which includes a plurality of eNBs including eNB5), UE 2 may use one or more E-UTRA cells 51 served by eNBs 5 to perform uplink and downlink communication. If E-UTRAN 6 may supporting interworking with the 5G 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wu-2108 by incorporating techniques of FUTAKI in order to provide a more robust system that improves UE state transitions between the NR RRC state and the E-UTRA RRC state [FUTAKI: see section 0081].  

Regarding claim 15, Wu-2108 discloses all claimed limitations above. However, Wu-2108 does not explicitly disclose the features comprising:
the UE of claim 14, wherein selecting the suitable cell comprises selecting the suitable cell based on the UE’s serving network.
FUTAKI discloses a radio terminal, base station, and methods comprising the features:
The UE of claim 14, wherein selecting the suitable cell comprises selecting the suitable cell based on the UE’s serving network [FUTAKI: see Figure 5 and section 0050, sections 0053 – 0055, sections 0061 – 0062, sections 0065 – 0069; see also Figure 7 and sections 0072 – 0074 & Figure 8 and sections 0075 – 0076; see also Figure 10 and sections 0080 – 0081;  when UE 2 in the NR RRC-INACTIVE state in the 5G-RAN 3 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wu-2108 by incorporating techniques of FUTAKI in order to provide a more robust system that improves UE state transitions between the NR RRC state and the E-UTRA RRC state [FUTAKI: see section 0081].  


Regarding claim 16, Wu-2108 discloses all claimed limitations above. However, Wu-2108 does not explicitly disclose the features comprising:
the UE of claim 14, wherein the at least one processor is further configured to execute the computer-executable instructions to:
camp on the suitable cell; and
receive supported CN types of the UE’s serving network via broadcast system information form the camped cell. 

the UE of claim 14, wherein the at least one processor is further configured to execute the computer-executable instructions to:
camp on the suitable cell [FUTAKI: see Figure 5 and section 0050, sections 0053 – 0055, sections 0061 – 0062, sections 0065 – 0069; see also Figure 7 and sections 0072 – 0074 & Figure 8 and sections 0075 – 0076; see also Figure 10 and sections 0080 – 0081;  when UE 2 in the NR RRC-INACTIVE state in the 5G-RAN 3 (connected to 5G-CN 4) moves to the cell 51 of the E-UTRAN 6 (which includes a plurality of eNBs including eNB5), UE 2 may use one or more E-UTRA cells 51 served by eNBs 5 to perform uplink and downlink communication. If E-UTRAN 6 may supporting interworking with the 5G system, UE 2 may transitions from the NR RRC-INACTIVE state to the E-UTRA RRC_CONNECTED state (section 0067). If E-UTRAN 6 has no interface with the 5G-CN 4/5G-RAN 3, the UE 2 then transitions from NR RRC_INACTIVE state to the E-UTRA RRC_IDLE state]; and
receive supported CN types of the UE’s serving network via broadcast system information form the camped cell [FUTAKI: see Figure 5 and section 0050, sections 0053 – 0055, sections 0061 – 0062, sections 0065 – 0069; see also Figure 7 and sections 0072 – 0074 & Figure 8 and sections 0075 – 0076; see also Figure 10 and sections 0080 – 0081;  when UE 2 in the NR RRC-INACTIVE state in the 5G-RAN 3 (connected to 5G-CN 4) moves to the cell 51 of the E-UTRAN 6 (which includes a plurality of eNBs including eNB5), UE 2 may use one or more E-UTRA cells 51 served by eNBs 5 to perform uplink and downlink communication. If E-UTRAN 6 may supporting interworking with the 5G 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wu-2108 by incorporating techniques of FUTAKI in order to provide a more robust system that improves UE state transitions between the NR RRC state and the E-UTRA RRC state [FUTAKI: see section 0081].  

Regarding claim 17, Wu-2108 discloses all claimed limitations above. However, Wu-2108 does not explicitly disclose the features comprising:
the UE of claim 14, wherein the at least one processor is further configured to execute the computer-executable instructions to:
camp on the suitable cell; 
determine to change an operating CN type of the UE from the 5GC to the EPC while the UE is camping on the camped cell; and
discard stored RRC Inactive Context and transitioning from the RRC Inactive state to an RRC Idle state. 
FUTAKI discloses a radio terminal, base station, and methods comprising the features:
the UE of claim 14, wherein the at least one processor is further configured to execute the computer-executable instructions to:
camp on the suitable cell [FUTAKI: see Figure 5 and section 0050, sections 0053 – 0055, sections 0061 – 0062, sections 0065 – 0069; see also Figure 7 and sections 0072 – 0074 & Figure 8 and sections 0075 – 0076; see also Figure 10 and sections 0080 – 0081;  when UE 2 in the NR RRC-INACTIVE state in the 5G-RAN 3 (connected to 5G-CN 4) moves to the cell 51 of the E-UTRAN 6 (which includes a plurality of eNBs including eNB5), UE 2 may use one or more E-UTRA cells 51 served by eNBs 5 to perform uplink and downlink communication. If E-UTRAN 6 may supporting interworking with the 5G system, UE 2 may transitions from the NR RRC-INACTIVE state to the E-UTRA RRC_CONNECTED state (section 0067). If E-UTRAN 6 has no interface with the 5G-CN 4/5G-RAN 3, the UE 2 then transitions from NR RRC_INACTIVE state to the E-UTRA RRC_IDLE state];
determine to change an operating CN type of the UE from the 5GC to the EPC while the UE is camping on the camped cell [FUTAKI: see Figure 5 and section 0050, sections 0053 – 0055, sections 0061 – 0062, sections 0065 – 0069; see also Figure 7 and sections 0072 – 0074 & Figure 8 and sections 0075 – 0076; see also Figure 10 and sections 0080 – 0081;  when UE 2 in the NR RRC-INACTIVE state in the 5G-RAN 3 (connected to 5G-CN 4) moves to the cell 51 of the E-UTRAN 6 (which includes a plurality of eNBs including eNB5), UE 2 may use one or more E-UTRA cells 51 served by eNBs 5 to perform uplink and downlink communication. If E-UTRAN 6 may supporting interworking with the 5G system, UE 2 may transitions from the NR RRC-INACTIVE state to the E-UTRA RRC_CONNECTED state (section 0067). If E-UTRAN 6 has no interface and
discard stored RRC Inactive Context and transitioning from the RRC Inactive state to an RRC Idle state [FUTAKI: see Figure 5 and section 0050, sections 0053 – 0055, sections 0061 – 0062, sections 0065 – 0069; see also Figure 7 and sections 0072 – 0074 & Figure 8 and sections 0075 – 0076; see also Figure 10 and sections 0080 – 0081;  when UE 2 in the NR RRC-INACTIVE state in the 5G-RAN 3 (connected to 5G-CN 4) moves to the cell 51 of the E-UTRAN 6 (which includes a plurality of eNBs including eNB5), UE 2 may use one or more E-UTRA cells 51 served by eNBs 5 to perform uplink and downlink communication. If E-UTRAN 6 may supporting interworking with the 5G system, UE 2 may transitions from the NR RRC-INACTIVE state to the E-UTRA RRC_CONNECTED state (section 0067). If E-UTRAN 6 has no interface with the 5G-CN 4/5G-RAN 3, the UE 2 then transitions from NR RRC_INACTIVE state to the E-UTRA RRC_IDLE state. When AS layer of UE 2 performs a transition from the NR-RRC_INACTIVE state to E-UTRA RRC_IDLE state, it may send to the NAS layer of the UE 2 a notification that indicates (or requests) release of the NR UE Context (section 0069)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wu-2108 by incorporating techniques of FUTAKI in order to provide a more robust system that improves UE state transitions between the NR RRC state and the E-UTRA RRC state [FUTAKI: see section 0081].  


the UE of claim 14, wherein;
the RRC Connected State is a New Radio (NR) RRC Connected State or an E-UTRA RRC Connected State [Wu-2108: see column 3, lines 29 - 46; column 3, lines 51 - 56, column 3, line 60 - column 4, line 2, column 4, line 41 - column 5, line 2, column 5, lines 15-20, column 5, lines 23 - 26, column 6, lines 46 - 85, column 7, lines 2-5, column 7, lines 11 - 37; column 7, lines 39 - 40, & column 7, line 47 - column 8, line 2; an UE may receive a redirection message from a first BS of a first RAT of a first CN [e.g. a NR of a 5GC) via a first ceil; the redirection message, which may be a RRC Release message or RRC Connection Release message, comprises RAT information indicating a second RAT (e.g. E-UTRA); the redirection message may also indicate a CN; the UE enters into an idle state in response to the redirection message and selects a second cell of the second RAT according to the RAT information].
However, Wu-2108 does not explicitly disclose the features comprising:
the RRC Inactive state is an E-UTRA RRC inactive state.
FUTAKI discloses a radio terminal, base station, and methods comprising the features:
the RRC Inactive state is an E-UTRA RRC inactive state [FUTAKI: see Figure 5 and sections 0053 – 0055,  sections 0061 – 0062, sections 0065 – 0069; see also Figure 7 and sections 0072 – 0074 & Figure 8 and sections 0075 - 0076; gNBs 1 moves UE 2 to the RRC_INACTIVE state, it transmits, to the UE 2 RAN notification area information via an RRC message (e.g. RRC Connection Release, RRC Connection Suspend, or RRC Connection Deactivated). The UE 2 in the RRC_INACTIVE state may move between cells 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wu-2108 by incorporating techniques of FUTAKI in order to provide a more robust system that improves UE state transitions between the NR RRC state and the E-UTRA RRC state [FUTAKI: see section 0081].  

Regarding claim 19, Wu-2108 further discloses the features comprising: 
the UE of claim 14, wherein the UE-specific DL control signaling is an E-UTRA RRCConnectionRelease message or a New Radio (NR) RRCRelease message [Wu-2108: see column 7, lines 33 - 37].

Regarding claim 21, Wu-2108 discloses all claimed limitations above. However, Wu-2108 does not explicitly disclose the features comprising:
the method of claim 1, wherein determining the EPC network as the suitable CN type comprises determining the EPC network as the suitable CN type based on the selected suitable cell and the UE-specific DL control signaling.
FUTAKI discloses a radio terminal, base station, and methods comprising the features:
the method of claim 1, wherein determining the EPC network as the suitable CN type comprises determining the EPC network as the suitable CN type based on the selected suitable cell and the UE-specific DL control signaling [FUTAKI: see Figure 5 and section 0050, sections 0053 – 0055, sections 0061 – 0062, sections 0065 – 0069; see also Figure 7 and sections 0072 – 0074 & Figure 8 and sections 0075 – 0076; see also Figure 10 and sections 0080 – 0081; gNBs 1 moves UE 2 to the RRC_INACTIVE state, it transmits, to the UE 2 RAN notification area information via an RRC message (e.g. RRC Connection Release, RRC Connection Suspend, or RRC Connection Deactivated). The UE 2 in the RRC_INACTIVE state may move between cells by cell reselection controlled by the UE 2.  When UE 2, in RRC_INACTIVE state, detects an E-UTRA cell that meets cell reselection criteria and moves into cell 51 (or eNB 5) of E-UTRAN 6, the UE 2 transitions from the RRC_INACTIVE state to  E-UTRA RRC_IDLE state if E-UTRAN 6 has no interface with the 5G-CN4 (E-UTRA 6 only connects to EPC 7). In other words, when UE 2 in the NR RRC-INACTIVE state in the 5G-RAN 3 (connected to 5G-CN 4) moves to the cell 51 of the E-UTRAN 6 (which includes a plurality of eNBs including eNB5), UE 2 may use one or more E-UTRA cells 51 served by eNBs 5 to perform uplink and downlink communication. If E-UTRAN 6 may supporting interworking with the 5G system, UE 2 may transitions from the NR RRC-INACTIVE state to the E-UTRA RRC_CONNECTED state (section 0067). If E-UTRAN 6 has no interface with the 5G-CN 4/5G-RAN 3, the UE 2 then transitions from NR RRC_INACTIVE state to the E-UTRA RRC_IDLE state; UE 2 may receive information about 5G support from the LTE eNB and determine E-UTRA has no support for interworking and that the E-UTRA is connected to an EPC].


Regarding claim 22, Wu-2108 discloses all claimed limitations above. However, Wu-2108 does not explicitly disclose the features comprising:
the UE of claim 14, wherein determining the EPC network as the suitable CN type comprises determining the EPC network as the suitable CN type based on the selected suitable cell and the UE-specific DL control signaling.
FUTAKI discloses a radio terminal, base station, and methods comprising the features:
the UE of claim 14, wherein determining the EPC network as the suitable CN type comprises determining the EPC network as the suitable CN type based on the selected suitable cell and the UE-specific DL control signaling [FUTAKI: see Figure 5 and section 0050, sections 0053 – 0055, sections 0061 – 0062, sections 0065 – 0069; see also Figure 7 and sections 0072 – 0074 & Figure 8 and sections 0075 – 0076; see also Figure 10 and sections 0080 – 0081; gNBs 1 moves UE 2 to the RRC_INACTIVE state, it transmits, to the UE 2 RAN notification area information via an RRC message (e.g. RRC Connection Release, RRC Connection Suspend, or RRC Connection Deactivated). The UE 2 in the RRC_INACTIVE state may move between cells by cell reselection controlled by the UE 2.  When UE 2, in RRC_INACTIVE state, detects an E-UTRA cell that meets cell 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wu-2108 by incorporating techniques of FUTAKI in order to provide a more robust system that improves UE state transitions between the NR RRC state and the E-UTRA RRC state [FUTAKI: see section 0081].  

Allowable Subject Matter
4.	Claims 12 – 13 are allowed.
Response to Arguments
5.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection. In particular, the amended claims are rejected using Wu-2108 and FUTAKI as discussed in paragraph 3 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/JUVENA W LOO/Examiner, Art Unit 2473                                                                                                                                                                                                        
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473